I concur with the majority but write to clarify one point. The 9(C) statement to which the parties agreed does not provide any basis to challenge the trial court's decision that the natural mother had justifiable cause in failing to provide support to her child. For example, there is nothing in the 9(C) statement to establish when the natural mother initiated the CSEA payroll deduction process. Nor is there any information as to the nature of her illness or the time requirements of her training. Without a fuller record, we are thus constrained to affirm the trial court.